Exhibit 10.1

EXECUTION VERSION

AGREEMENT

This Agreement, dated as of September 19, 2010, is by and among Hot Topic, Inc.,
a California corporation (the “Company”), Steven R. Becker, an individual
resident of Texas (“Becker”) Matthew A. Drapkin, an individual resident of New
York (“Drapkin”), and the other individuals and entities that are signatories
hereto (collectively with Becker and Drapkin, the “Shareholder Group”).

WHEREAS, the Company and the Shareholder Group have determined that the
interests of the Company and its shareholders would be best served by adding
Becker and Drapkin to the Company’s Board of Directors on the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, the parties hereby agree as
follows:

1. Representations and Warranties of the Company. The Company represents and
warrants as follows as of the date hereof:

(a) The Company has the corporate power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.

(b) This Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
affecting the rights of creditors and subject to general equity principles.

(c) The execution, delivery and performance of this Agreement by the Company
does not and will not (i) violate or conflict with any law, rule, regulation,
order, judgment or decree applicable to it, or (ii) result in any material
breach or violation of or constitute a material default (or an event which with
notice or lapse of time or both could become a material default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which the Company is a party or by which it is bound.

2. Representations and Warranties of the Shareholder Group. Each of the members
of the Shareholder Group severally, and not jointly, represents and warrants
with respect to himself or itself as follows as of the date hereof:

(a) Such party has the power and authority to execute, deliver and carry out the
terms and provisions of this Agreement and to consummate the transactions
contemplated hereby. Such party, if an entity, has the corporate, limited
partnership or limited liability company power and authority, as applicable, to
execute, deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby.



--------------------------------------------------------------------------------

(b) This Agreement has been duly and validly authorized, executed, and delivered
by such party, constitutes a valid and binding obligation and agreement of such
party, and is enforceable against such party in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
affecting the rights of creditors and subject to general equity principles.

(c) As of the date thereof, such party was the “beneficial owner” of a number of
shares of Common Stock (as defined below) as set forth on the cover page
relating to such party in the Schedule 13D filed by Becker Drapkin Management,
L.P. with the Securities and Exchange Commission (the “SEC”) on September 2,
2010 (the “Schedule 13D”). As of the date hereof, the members of the Shareholder
Group own in the aggregate 2,345,349 shares of Common Stock. Except for those
Affiliates and Associates of such member with respect to whom a cover page is
included in the Schedule 13D, no other Affiliate or Associate of such member
beneficially owns any shares of Common Stock.

(d) The execution, delivery and performance of this Agreement by such party does
not and will not (i) violate or conflict with any law, rule, regulation, order,
judgment or decree applicable to him or it, or (ii) result in any material
breach or violation of or constitute a material default (or an event which with
notice or lapse of time or both could become a material default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which he or it is a party or by which he or it is bound.

3. Definitions. For purposes of this Agreement:

(a) The terms “Affiliate” and “Associate” have the respective meanings set forth
in Rule 12b-2 promulgated by the SEC under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), provided that neither “Affiliate” nor
“Associate” shall include (i) any person that is a publicly held concern and is
otherwise an Affiliate or Associate by reason of the fact that a principal of
any member of the Shareholder Group serves as a member of the board of directors
or similar governing body of such concern, (ii) such member of the board of
directors or other similar governing body of such concern or (iii) any entity
which is an Associate solely by reason of clause (1) of the definition of
Associate in Rule 12b-2; the terms “beneficial owner” and “beneficial ownership”
shall have the respective meanings as set forth in Rule 13d-3 promulgated by the
SEC under the Exchange Act; and the terms “person” or “persons” shall mean any
individual, corporation (including not-for-profit), general or limited
partnership, limited liability company, joint venture, estate, trust,
association, organization or other entity of any kind or nature.

(b) “Board” means the Board of Directors of the Company.

 

2



--------------------------------------------------------------------------------

(c) “Common Stock” means the Common Stock of the Company, with no par value.

(d) “Standstill Period” means the period from the date hereof until the earlier
of:

(i) the date on which the Governance and Nominating Committee notifies either
Becker or Drapkin pursuant to Section 4(f) below that it has not resolved to
nominate either of Becker and Drapkin for election to the Board at Company’s
2012 Annual Meeting of Shareholders (the “2012 Annual Meeting”);

(ii) the two year anniversary of the date hereof; or

(iii) such date, if any, as the Company has materially breached any of its
representations, warranties, commitments or obligations set forth in Sections 1,
4(a), 4(b), 4(e), and 4(f) of this Agreement (the “Principal Obligations”).

4. Election of Becker and Drapkin; Related Matters.

(a) As soon as reasonably practicable but in any event within ten business days
from the date hereof (the “Appointment Date”):

(i) In accordance with the Company’s Amended and Restated Articles of
Incorporation and Amended and Restated Bylaws, the Board shall have, if required
to meet its other obligations pursuant to this Agreement, adopted a resolution
increasing the size of the Board by two directors, to a total of nine directors,
effective as of the Appointment Date;

(ii) In accordance with the Company’s Amended and Restated Articles of
Incorporation and Amended and Restated Bylaws, the Board shall have appointed
Becker and Drapkin as directors of the Company, effective as of the Appointment
Date, to serve as members of the Board until the Company’s 2011 Annual Meeting
of Shareholders (the “2011 Annual Meeting”) and until their successors are duly
elected and qualified; and

(iii) The Board shall adopt a resolution appointing one of Becker or Drapkin to
serve as a member of the Compensation Committee and appoint the other of Becker
or Drapkin to serve as a member of the Governance and Nominating Committee,
effective as of the Appointment Date, and each of Becker and Drapkin shall
continue to serve on the applicable Committee so long as he continues to be a
member of the Board.

(b) The Board and the Governance and Nominating Committee shall nominate Becker
and Drapkin for election as directors at the 2011 Annual Meeting. The Company
agrees to recommend that the Company’s shareholders vote, and shall solicit
proxies, in favor of the election of each of Becker and Drapkin at such meeting
and otherwise support Becker and Drapkin for election in a manner no less
rigorous and favorable than the manner in which the Company supports its other
nominees.

 

3



--------------------------------------------------------------------------------

(c) The members of the Shareholder Group shall promptly file an amendment to the
Schedule 13D reporting the entry into this agreement, amending applicable items
to conform to their obligations hereunder and appending or incorporating by
reference this Agreement as an exhibit thereto. Such amendment shall also
reflect the termination of the “group” pursuant to Rule 13d–5(b)(1) promulgated
under the Exchange Act, consisting of Becker Drapkin Management, L.P. and
certain of its affiliates and Carlson Capital, L.P. and certain of its
affiliates. Such members of the Shareholder Group shall provide to the Company a
reasonable opportunity to review and comment on such amendments in advance of
filing, and shall consider in good faith the reasonable and timely comments of
the Company. The Company, Becker and Drapkin shall discuss in good faith whether
or not the Company shall issue a press release with respect to the execution and
delivery of this Agreement by the parties hereto and the material provisions
hereof, which press release, if issued, will be subject to the mutual agreement
of the parties; if the Company files a Form 8-K in lieu of a press release, the
Company shall provide to Becker and Drapkin a reasonable opportunity to review
and comment on such Form 8-K in advance of its filing, and shall consider in
good faith the reasonable and timely comments of Becker and Drapkin.

(d) So long as the Company has complied and is complying with the Principal
Obligations, each member of the Shareholder Group shall cause all shares of
Common Stock owned of record and shall instruct the record owner, in case of all
shares of Common Stock beneficially owned but not of record, by it and their
respective Affiliates, as of the record date for the 2011 Annual Meeting, to be
present for quorum purposes and to be voted, and shall cause all shares of
Common Stock held by their respective Associates to be present for quorum
purposes and to be voted, in favor of all directors nominated by the Board for
election at the 2011 Annual Meeting; provided such directors nominated by the
Board are either current members of the Board or otherwise reasonably acceptable
to the Shareholder Group.

(e) The Company agrees that the Board shall only be increased at any time prior
to the conclusion of the 2012 Annual Meeting in connection with the appointment
of Becker and Drapkin.

(f) At least 60 days prior to the last date upon which a notice to the Secretary
of the Company of nominations of persons for election to the Board or the
proposal of business at the 2012 Annual Meeting would be considered timely under
the Company’s Amended and Restated Bylaws, the Governance and Nominating
Committee will notify each of Becker and Drapkin whether it has resolved to
recommend them for re-election to the Board at the 2012 Annual Meeting. If the
Governance and Nominating Committee has resolved to so recommend each of Becker
and Drapkin, (i) the Board and the Governance and Nominating Committee shall
nominate Becker and Drapkin for election as directors at the 2012 Annual
Meeting, (ii) the Company shall recommend that the Company’s shareholders vote,
and shall solicit proxies, in favor of the election of each of Becker and
Drapkin at such meeting and otherwise support Becker and Drapkin for election in
a manner no less rigorous and favorable than the manner in which the Company
supports its other nominees and (iii) so long as the Company has complied and is
complying with the Principal Obligations, each member of the Shareholder Group
shall cause all shares of Common Stock owned of record and shall instruct the
record owner, in case of all shares of Common Stock beneficially owned but not
of record, by it and their respective Affiliates, as of the record date for the
2012 Annual Meeting, to be present for quorum purposes and to be voted, and
shall cause all shares of Common Stock held by their respective Associates to be
present for quorum purposes and to be voted, in favor of all directors nominated
by the Board for election at the 2012 Annual Meeting; provided such directors
nominated by the Board are either current members of the Board or otherwise
reasonably acceptable to the Shareholder Group.

 

4



--------------------------------------------------------------------------------

(g) If at any time prior to the termination of the Standstill Period, either of
Becker or Drapkin is unable or unwilling to serve (or continue to serve) as a
director of the Company for any reason, then the Shareholder Group and the
Company shall agree on a replacement for such director(s), and for all purposes
the provisions of this Agreement with respect to either Becker’s or Drapkin’s
rights and obligations as a director (and not as a member of the Shareholder
Group) shall apply to such replacement director.

5. Standstill.

Each of the members of the Shareholder Group agrees that, during the Standstill
Period, he or it will not, and he or it will cause each of such person’s
Affiliates or agents or other persons acting on his or its behalf not to, and
will cause his or its respective Associates not to:

(a) acquire, offer to acquire or agree to acquire, alone or in concert with any
other individual or entity, by purchase, tender offer, exchange offer, agreement
or business combination or any other manner, beneficial ownership of any
securities of the Company or any securities of any Affiliate of the Company, if,
after completion of such acquisition or proposed acquisition, such party would
beneficially own more than 14.99% of the outstanding shares of Common Stock,
provided, however, that this restriction shall not apply to any securities
received by Becker or Drapkin pursuant to Section 8 of this Agreement;

(b) submit any shareholder proposal (pursuant to Rule 14a-8 promulgated by the
SEC under the Exchange Act or otherwise) or any notice of nomination or other
business for consideration, or nominate any candidate for election to the Board
or oppose the directors nominated by the Board, other than as expressly
permitted by this Agreement;

(c) form, join in or in any other way participate in a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act with respect to the Common Stock or deposit any shares of
Common Stock in a voting trust or similar arrangement or subject any shares of
Common Stock to any voting agreement or pooling arrangement, other than solely
with other members of the Shareholder Group or one or more Affiliates of a
member of the Shareholder Group with respect to the Common Stock currently owned
as set forth in Section 2(c) of this Agreement or acquired in the future subject
to the limitations set forth in Section 5(a) or to the extent such a group may
be deemed to result with the Company or any of its Affiliates as a result of
this Agreement;

(d) solicit proxies or written consents of shareholders, or otherwise conduct
any nonbinding referendum with respect to Common Stock, or make, or in any way
participate in, any “solicitation” of any “proxy” within the meaning of
Rule 14a-1 promulgated by the SEC under the Exchange Act to vote, or advise,
encourage or influence any person with respect to voting, any shares of Common
Stock with respect to any matter, or become a “participant” in any contested
“solicitation” for the election of directors with respect to the Company (as
such terms are defined or used under the Exchange Act and the rules promulgated
by the SEC thereunder), other than a “solicitation” or acting as a “participant”
in support of all of the nominees of the Board at the 2011 Annual Meeting or
2012 Annual Meeting as set forth in this Agreement;

 

5



--------------------------------------------------------------------------------

(e) seek, in any capacity other than as a member of the Board, to call, or to
request the calling of, a special meeting of the shareholders of the Company, or
seek to make, or make, a shareholder proposal at any meeting of the shareholders
of the Company or make a request for a list of the Company’s shareholders (or
otherwise induce, encourage or assist any other person to initiate or pursue
such a proposal or request) or otherwise acting alone, or in concert with
others, seek to control or influence the governance or policies of the Company,
except as expressly permitted by this Agreement;

(f) effect or seek to effect, in any capacity other than as a member of the
Board (including, without limitation, by entering into any discussions,
negotiations, agreements or understandings with any third person), offer or
propose (whether publicly or otherwise) to effect, or cause or participate in,
or in any way assist or facilitate any other person to effect or seek, offer or
propose (whether publicly or otherwise) to effect or cause or participate in
(i) any acquisition of any material assets or businesses of the Company or any
of its subsidiaries, (ii) any tender offer or exchange offer, merger,
acquisition or other business combination involving the Company or any of its
subsidiaries, or (iii) any recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to the Company or
any of its subsidiaries;

(g) publicly disclose, or cause or facilitate the public disclosure (including
without limitation the filing of any document or report with the SEC or any
other governmental agency or any disclosure to any journalist, member of the
media or securities analyst) of, any intent, purpose, plan or proposal to obtain
any waiver, or consent under, or any amendment of, any of the provisions of
Section 4(d) or this Section 5, or otherwise seek (in any manner that would
require public disclosure by any of the members of the Shareholder Group or
their Affiliates or Associates) to obtain any waiver, consent under, or
amendment of, any provision of this Agreement;

(h) publicly disparage any member of the Board or management of the Company;
provided that this provision shall not apply to compelled testimony, either by
legal process, subpoena or otherwise, or to communications that are required by
an applicable legal obligation and are subject to contractual provisions
providing for confidential disclosure;

(i) enter into any arrangements, understandings or agreements (whether written
or oral) with, or advise, finance, assist or encourage, any other person that
engages, or offers or proposes to engage, in any of the foregoing; or

(j) take or cause or induce or assist others to take any action inconsistent
with any of the foregoing.

 

6



--------------------------------------------------------------------------------

Notwithstanding the foregoing, it is understood and agreed that this Agreement
shall not be deemed to prohibit the Shareholder Group from (i) making public
statements (including statements contemplated by Rule 14a-1 (1) (2) (iv) under
the Exchange Act), (ii) engaging in discussion with other stockholders or
(iii) soliciting, or encouraging or participating in the solicitation of,
proxies or consents with respect to voting securities of the Company (so long as
such discussions are in compliance with Section 5(c) hereof) in each case with
respect to any transaction that has been publicly announced by the Company
involving (1) the recapitalization of the Company, (2) an acquisition,
disposition or sale of assets or a business by the Company where the
consideration to be received or paid in such transaction requires approval by
the holders of the Common Stock or (3) a change of control of the Company.

Further, it is understood and agreed that this Agreement shall not be deemed to
prohibit Becker or Drapkin from engaging in any lawful act in his capacity as a
director of the Company.

6. Company Policies. By the Appointment Date, each of Becker and Drapkin will
have reviewed the Company’s Standards of Business Ethics, Corporate Governance
Guidelines, Insider Trading Policy, Window Period Policy and Policy on Majority
Votes in Director Elections (“Majority Voting Policy”) and agrees to abide by
the provisions thereof during his service as a director of the Company. The
members of the Shareholder Group acknowledge that they are aware that
United States securities law prohibits any person who has material non-public
information about a company from purchasing or selling any securities of such
company, or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities. The members of the Shareholder Group
acknowledge that Becker or Drapkin, or both of them, may be required, in
accordance with the Majority Voting Policy, to tender their resignations from
the Board in the event that they receive more “withheld” votes than “for” votes
in an uncontested election of the Company’s directors, and that the Company’s
Governance and Nominating Committee, in accordance with such Policy, may
determine that it is in the best interests of the Company to accept such
resignations. The members of the Shareholder Group acknowledge and agree that
such action or actions in accordance with the Majority Voting Policy shall not
constitute a breach of this Agreement by the Company.

7. Questionnaires. By the Appointment Date, each of Becker and Drapkin will have
accurately completed the form of questionnaire provided by the Company for its
use in connection with their appointment to the Board and preparation of the
Company’s proxy statement and other reports filed with the SEC.

8. Compensation. Each of Becker and Drapkin shall be compensated for his service
as a director and shall be reimbursed for his expenses on the same basis as all
other non-employee directors of the Company are compensated and shall be
eligible to be granted equity-based compensation on the same basis as all other
non-employee directors of the Company.

9. Indemnification and Insurance. Each of Becker and Drapkin shall be entitled
to the same rights of indemnification as the other directors of the Company as
such rights may exist from time to time. The Company shall, promptly after their
election, take such action, if any, as may be necessary to add Becker and
Drapkin to the Company’s directors and officers’ liability insurance policy as
Insured Persons.

 

7



--------------------------------------------------------------------------------

10. Non-Disparagement. During the Standstill Period the Company shall not
publicly disparage any member of the Shareholder Group or any member of the
management of the Shareholder Group, provided that this provision shall not
apply to compelled testimony, either by legal process, subpoena or otherwise, or
to communications that are required by an applicable legal obligation and are
subject to contractual provisions providing for confidential disclosure.

11. Reimbursement of Expenses. All costs and expenses incurred in connection
with this Agreement will be paid by the party incurring such cost or expense.

12. Specific Performance. Each party hereto acknowledges and agrees, on behalf
of itself and its Affiliates, that irreparable harm would occur in the event any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties will be entitled to specific relief hereunder, including, without
limitation, an injunction or injunctions to prevent and enjoin breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions hereof in any state or federal court in the State of California, in
addition to any other remedy to which they may be entitled at law or in equity.
Any requirements for the securing or posting of any bond with such remedy are
hereby waived.

13. Jurisdiction. Each party hereto agrees, on behalf of itself and its
Affiliates, that any actions, suits or proceedings arising out of or relating to
this Agreement or the transactions contemplated hereby will be brought solely
and exclusively in any state or federal court in the State of California (and
the parties agree on behalf of themselves and their respective Affiliates not to
commence any action, suit or proceeding relating thereto except in such courts),
and further agrees that service of any process, summons, notice or document by
U.S. registered mail to the respective addresses set forth in Section 17 of this
Agreement will be effective service of process for any such action, suit or
proceeding brought against any party in any such court. Each party, on behalf of
itself and its Affiliates, irrevocably and unconditionally waives any objection
to the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby, in the state or federal
courts in the State of California, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an improper or inconvenient forum.

14. Applicable Law. This Agreement shall be governed in all respects, including
validity, interpretation and effect, by the laws of the State of California
applicable to contracts executed and to be performed wholly within such state,
without giving effect to the choice of law principles of such state.

15. Counterparts; Facsimile or Electronic Signatures. This Agreement may be
executed in two or more counterparts which together shall constitute a single
agreement. Facsimile or electronic (i.e., PDF) signatures shall be as effective
as original signatures.

 

8



--------------------------------------------------------------------------------

16. Entire Agreement; Amendment and Waiver; Successors and Assigns. This
Agreement contains the entire understanding of the parties hereto with respect
to, and supersedes all prior agreements relating to, its subject matter. There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings between the parties other than those expressly set
forth herein. This Agreement may be amended only by a written instrument duly
executed by the parties hereto or their respective successors or assigns. No
failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law. The terms and conditions of
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the parties hereto and their respective successors, heirs,
executors, legal representatives, and assigns.

17. Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, (a) if given by
telecopy, when such telecopy is transmitted to the telecopy number set forth
below, or to such other telecopy number as is provided by a party to this
Agreement to the other parties pursuant to notice given in accordance with the
provisions of this Section, and the appropriate confirmation is received, or
(b) if given by any other means, when actually received during normal business
hours at the address specified in this Section, or at such other address as is
provided by a party to this Agreement to the other parties pursuant to notice
given in accordance with the provisions of this Section:

if to the Company:

Hot Topic, Inc.

18305 E. San Jose Ave.

City of Industry, California 91748

Facsimile: (626) 581-0894

Attention: Chief Executive Officer

with a copy to:

Cooley LLP

4401 Eastgate Mall

San Diego, CA 92121

Facsimile: (858) 550-6420

Attention: Jason L. Kent, Esq.

if to the Shareholder Group or any member thereof:

Becker Drapkin Management, L.P.

300 Crescent Court

Suite 1111

Dallas, Texas 75201

Facsimile: (214) 756 6037

Attention: Steven R. Becker

Attention: Matthew A. Drapkin

 

9



--------------------------------------------------------------------------------

with a copy to:

Boies, Schiller & Flexner LLP

575 Lexington Avenue, 7th Floor

New York, New York 10022

Facsimile: (212) 446-2350

Attention: Richard J. Birns, Esq.

18. No Third-Party Beneficiaries. Nothing in this Agreement is intended to
confer on any person other than the parties hereto or their respective
successors and assigns, and their respective Affiliates to the extent provided
herein, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

[Signature page follows.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date first written above.

 

COMPANY: HOT TOPIC, INC. By:  

/s/ Bruce A. Quinnell

  Name:   Bruce A. Quinnell   Title:   Chairman of the Board of Directors



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date first written above.

SHAREHOLDER GROUP:

 

STEVEN R. BECKER     MATTHEW A. DRAPKIN

/s/ Steven R. Becker

   

/s/ Matthew A. Drapkin

BECKER DRAPKIN MANAGEMENT, L.P.     BECKER DRAPKIN PARTNERS (QP), L.P. By:   BC
Advisors LLC, its general partners     By:   Becker Drapkin Management, L.P.,
its general partner         By:   BC Advisors LLC, its general partners By:  

/s/ Steven R. Becker

    By:  

/s/ Steven R. Becker

  Name:   Steven R. Becker       Name:   Steven R. Becker   Title:   Co-managing
Member       Title:   Co-managing Member BECKER DRAPKIN PARTNERS, L.P.   BD
PARTNERS I, L.P.

By:

  Becker Drapkin Management, L.P., its general partner     By:   Becker Drapkin
Management, L.P., its general partner By:   BC Advisors LLC, its general
partners     By:   BC Advisors LLC, its general partners By:  

/s/ Steven R. Becker

    By:  

/s/ Steven R. Becker

  Name:   Steven R. Becker       Name:   Steven R. Becker   Title:   Co-managing
Member       Title:   Co-managing Member BC ADVISORS, LLC       By:  

/s/ Steven R. Becker

          Name:   Steven R. Becker           Title:   Co-managing Member        